841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ples Carr WILLIAMS, Plaintiff-Appellant,v.Frank R. BROWN;  Nash County;  Commissioners of Nash County,Defendants- Appellees.
No. 87-7367.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  Feb. 26, 1988.

Ples Carr Williams, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General;  Clayton Monroe Custer, Womble, Carlyle, Sandridge & Rice, James W. Keel, Jr., Keel, Lassiter & Duffy, for appellees.
Before DONALD RUSSELL, K.K. HALL and ERVIN, Circuit Judges.
PER CURIAM:


1
Ples Carr Williams, a North Carolina inmate, has brought this action pursuant to 42 U.S.C. Sec. 1983.  He alleges that his right to access to the courts was violated by an order of Judge Frank Brown of the North Carolina Superior Court which postponed a hearing on Williams' state court motion for appropriate relief until Williams had completed a federal prison term.  Williams sought $5,000,000.00 dollars in damages as well as declaratory and injunctive relief.


2
We agree with the district court that Williams may not collect damages from any of the defendants.  Judge Brown is absolutely immune from liability for damages under Sec. 1983.   Stump v. Sparkman, 435 U.S. 349 (1983).  The other defendants had no personal involvement in the wrong complained of nor was the wrong caused by a municipal policy or custom.  Accordingly, they cannot be liable under Sec. 1983.   Monell v. Department of Social Services, 436 U.S. 658 (1978).


3
Finally, we note that Williams' claim for declaratory and injunctive relief is now moot.  Williams is presently in the custody of the North Carolina Department of Corrections and is no longer a federal prisoner.  Under the terms of Judge Brown's order, Williams may now obtain the hearing he seeks simply by making the appropriate request.


4
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment of the district court.


5
AFFIRM.